Exhibit 99.1 Form 51-102F3 Material Change Report MATERIAL CHANGE REPORT UNDER SECTION 7.1(1) OF NATIONAL INSTRUMENT 51-102 1. Name and Address of Company Gold Reserve Inc. ("Gold Reserve" or the "Company") W. Riverside Avenue, Suite 401 Spokane, Washington 99201 2. Date of Material Change July 14, 2017 3. News Release A news release announcing the material change described herein was issued through CNW Group at Spokane, Washington and filed on SEDAR on July 18, 2017. 4. Summary of Material Change The Company announced that on July 14, 2017 it completed its previously announced redemption of a portion of its outstanding senior notes which, together with the conversion of senior notes at the election of certain noteholders, has resulted in the Company reducing its outstanding debt by approximately US $28.3 million. 5. Full Description of Material Change Full Description of Material Change In connection with the partial redemption, the Company redeemed approximately US $21.1 million in aggregate principal amount of its outstanding senior notes, comprising approximately US $16.6 million of its 11% Senior Secured Convertible Notes due 2018 (the “Convertible Notes”) and approximately US $4.5 million of its 11% Senior Secured Interest Notes due 2018 (the “Interest Notes” and together with the Convertible Notes, the “Notes”). In addition, certain noteholders, at their election, have converted approximately US $7.2 million aggregate principal amount of Notes (including $6.6 million aggregate principal amount of Notes converted at the election of certain noteholders in lieu of the redemption of such Notes). The Notes were redeemed for cash at a redemption price of 120% of the outstanding principal amount of the redeemed notes plus accrued interest to the redemption date.
